Title: [From Thomas Jefferson to André Thouin, 17 October 1787]
From: Jefferson, Thomas
To: Thouin, André


[Paris, 17 Oct. 1787. Recorded in SJL under this date. Not found. André Thouin (1747 – 1824) was the French botanist with whom TJ was in correspondence again in 1807 and later. He was at this time head gardener at the Jardin du Roi; his papers, preserved in the library of the Muséum National d’Histoire Naturelle in Paris, include a register of letters received by him in which there are entries for five letters from TJ for the years 1787 – 1788, but the letters themselves are missing.]
